DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 06/30/21 has been entered. Claims 8-14 remain pending in the application. Claims 1-7 have been cancelled, claims 8-14 have been added, and no claims have been amended. Additionally, Applicant’s amendments to the abstract and cancellation of claims 1-7 overcome the objections and 35 U.S.C. 112(b) and 35 U.S.C. 112(f) rejections previously set forth in the Non-Final Office Action mailed 3/30/2021. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because it is unclear in Fig. 1 what element of the provided drawing reference character “17”, representative of “the homing device”, is directed towards.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “solidifying device” in claims 8-12, “homing device” in claims 8-10, 12, and 14, “detection device” in claims 8 and 12, “powder removing device” in claims 8, 11, and 12, “layering device” in claims 9 and 13, and “tilting device” in claims 10 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure to the “solidifying device” of claims 8-12 can be found in page 5, lines 9-14 of Applicant’s specification: “In the embodiment shown, the solidifying  device 15  is  a  laser  device,  which  is  arranged  for  producing electromagnetic radiation in the form of laser light, in order to melt a powdered material provided on the build surface 7”. The corresponding structure to the “homing device” of claims 8-10, 12, and 14 can be found in page 5, lines 19-20 of Applicant’s specification: “The homing device 17 comprises a camera 21 for detecting the build surface 7 and the surface level L of the bath of powdered material 11”.  The corresponding structure to the “detection device” of claims 8 and 12 can be found in page 3, lines 23-24 of Applicant’s specification: “In a practical embodiment of the apparatus said detection device comprises a camera for detection of said build surface”.  The corresponding structure to the “powder removing device” of claims 8, 11, and 12 can be found in page 5, lines 21-23 of Applicant’s specification: “The powder removing device comprises 23 a wiper which is arrange to move along the surface level L and thereby remove a layer of material from the bath of material 11”.  The corresponding structure to the “layering device” of claims 9 and 13 can be found in page 5, lines 23-25 of Applicant’s specification: “A layer of powdered material can be added to the bath of powdered material 11 using a layering device 19”.  The corresponding structure to the “tilting device” of claims 10 and 14 can be found in page 5, lines 8-9 of Applicant’s specification: “A tilting device 25 is provided for tilting the build surface 7 towards a substantially flat reference plane H”.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Regarding claims 9 and 13, claim 9 recites the limitation “a layering device for providing a layer of powdered material on the bath of powdered material on the build surface of the build plate to substantially maintain the surface level” and claim 13 recites the limitation “the layering device provides a layer of powdered material to the bath of powdered material on the build surface of the build plate to substantially maintain the surface level of the bath of powdered material in the process chamber.” The Applicant’s specification, however, does not describe the structure of the layering device nor how it performs the claimed function of providing a layer of powdered material. Applicant’s specification merely describes the layering device as follows: “A layer of powdered material can be added to the bath of powdered material 11 using a layering device 19.” (see page 5, lines 23-25). Therefore, the layering device and how it provides a layer of powdered material to the bath of powdered material has not been described in the specification in such a way as to reasonably convey to one skilled in the art how the function of claims 9 and 13 can be achieved.
Regarding claims 10 and 14, claims 10 and 14 recite the limitation “a tilting device for tilting the build surface to a position wherein the build surface is substantially parallel to the substantially flat reference plane…” The Applicant’s specification, however, does not describe the structure of the tilting device nor how it performs the claimed function of tilting the build surface to a position wherein the build surface is substantially parallel to the substantially flat reference plane. Applicant’s specification merely describes the tilting device as follows: “A tilting device 25 is provided for tilting the build surface 7 towards a substantially flat reference plane H.” 
Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 12, claims 8 and 12 recite the limitation “the surface of the build surface” in lines 16 and 19 of claim 8 and lines 16, 20-21, and 32-33 of claim 12. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claims 9 and 13, the claim limitation “layering device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function thus making the claim limitation indefinite. Page 5, lines 23-25 of Applicant’s specification states “A layer of powdered material can be added to the bath of powdered material 11 using a layering device 19.” Applicant’s specification fails, however, fails to recite sufficient structure to perform the above described function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claims 10 and 14, the claim limitation “tilting device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function thus making the claim limitation indefinite. Page 5, lines 8-9 of Applicant’s specification states “A tilting device 25 is provided for tilting the build surface 7 towards a substantially flat reference plane H.” Applicant’s specification fails, however, fails to recite sufficient structure to perform the above described function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 12, claim 12 recites the limitation “the surface of the bath” in line 33. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 13, claim 13 recites the limitation “the layering device” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 11 are rejected by virtue of their dependence on the rejected claims 8 and 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al. (WO2016085334A2), hereinafter Peeters.
Regarding claim 8, Peeters teaches (Fig. 1) an apparatus (apparatus 1) for producing an object (object 2) by an additive manufacturing process (page 40, lines 4-5), the apparatus (1) comprising: 
a process chamber (process chamber 3) for receiving on a build surface of a build plate (support 5) a bath of powdered material (bath of material 4) configured to be solidified (page 9, lines 19-20; page 40, lines 6-9); 
a support (5) for positioning the build plate (5) in relation to a surface level (surface level L) of the bath of powdered material (4) in the process chamber (3) (page 9, lines 21-22; page 40, lines 8-9);
a solidifying device (solidifying device 7) for solidifying a selective part of the powdered material (page 9, line 23; page 40, lines 12-13); 
	a device (“guiding means”) for moving the build surface, by the support (5), to a home position (the position of the object 2 in relation to the surface level L) such that the object (2) can be built on the build surface of the build plate (5) (page 16, lines 10-25); 
	a detection device (registering device 81) including a camera (page 41, lines 1-3) for detecting the build surface (5) of the build plate (5) (page 41, lines 13-24) and for detecting the surface level (L) of the bath of powdered material (4) on the build surface (5) (page 40, lines 26-28);

	the changing of the height of the bath (4) is such that the surface level (L) of the bath of powdered material (4) in the process chamber (3) is substantially maintained (page 15, lines 16-25; page 9, lines 25-26; as the movable support/build surface is lowered as the bath of material is replenished and leveled by the recoating device, the height of the bath of powdered material is therefore changed while the surface level of the bath is maintained) until the surface of the build surface (5) and/or a pre-determined image of the surface level (L) of the bath of powdered material (4) on the build surface (5) is detected by the detection device (81) (page 4, lines 1-16; page 41, lines 13-24; as the registering device 81 acts as a calibration device on the support and/or at the surface level of the bath of powdered material and the surface level of the bath is to be maintained and leveled, the height of the bath of powdered material will only change until the surface level is detected by the registering device to be at the appropriate leveled height and/or the movable support/build surface has been lowered sufficiently so that the next layer of the object can be solidified); and

	Although Peeters does not teach that a homing device moves the build surface in the manner described above and includes the detection device and powder removing device as described above, this claim limitation does not hold patentable weight under MPEP § 2144.04—Making Portable, Integral, Separable, Adjustable, or Continuous.
	MPEP § 2144.04 cites the court decision of In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) in which “A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit.” MPEP § 2144.04 further states that “The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."
	As Peeters teaches all of the functional limitations of the homing device of claim 8, i.e. moving the build surface in the manner described above as well as the detection device and powder removing device as described above, the only difference between the teachings of Peeters and the limitations as recited in claim 8 is that Peeters teaches the aforementioned limitations as several parts versus the single, integral homing device of claim 8. As MPEP § 2144.04 states that the use of a one piece construction instead of multiple separate parts to achieve the same desired function is “a matter of obvious engineering choice”, the limitation of claim 8 that a homing device moves the build surface in the manner described above and includes the detection device and powder removing device as described above is therefore not considered patentable.
claim 9, Peeters further teaches (Fig. 5) a layering device (recoating device 1009) for providing a layer of powdered material on the bath of powdered material (4) on the build surface of the build plate (5) to substantially maintain the surface level (L) (see Fig. 6c; page 37, lines 13-17; page 44, line 5 to page 45, line 7).
Although Peeters does not teach that a homing device comprises the layering device as described above, this claim limitation does not hold patentable weight under MPEP § 2144.04—Making Portable, Integral, Separable, Adjustable, or Continuous, as described above.
	As Peeters teaches all of the functional limitations of the homing device of the current invention, the only difference between the teachings of Peeters and the limitation recited in claim 9 is that Peeters teaches the aforementioned limitation as a separate part versus the single, integral homing device of the current invention. As MPEP § 2144.04 states that the use of a one piece construction instead of multiple separate parts to achieve the same desired function is “a matter of obvious engineering choice”, the limitation of claim 9 that a homing device comprises the layering device as described above is therefore not considered patentable.
Regarding claim 11, Peeter further teaches that the powder removing device (“extraction device”) comprises a wiper configured to move along the surface level (L) to remove a layer of material from the bath of powdered material (4) (page 9, lines 31-33; page 35, lines 10-13; page 37, lines 13-17; as the extraction device comprises the recoating device which is a wiper, the extraction device therefore comprises a wiper).
Regarding claim 12, Peeters further teaches (Fig. 1) a method of producing an object (2) by an additive manufacturing process on a build surface of a build plate (5) (page 40, lines 4-5), using an apparatus (1) comprising:
a process chamber (3) for receiving on a build surface of a build plate (5) a bath of powdered material (4) configured to be solidified (page 9, lines 19-20; page 40, lines 6-9);

a solidifying device (7) for solidifying a selective part of the powdered material (page 9, line 23; page 40, lines 12-13); and
a device (“guiding means”) for moving the build surface, by the support (5), to a home position (the position of the object 2 in relation to the surface level L) such that the object (2) can be built on the build surface of the build plate (5) (page 16, lines 10-25); 
a detection device (81) including a camera (page 41, lines 1-3) for detecting the build surface (5) of the build plate (5) (page 41, lines 13-24) and for detecting the surface level (L) of the bath of powdered material (4) on the build surface (5) (page 40, lines 26-28);
moving the build surface (5) to the home position while changing a height of the bath of powdered material (4) above the build surface (5) (page 15, lines 16-25; page 9, lines 25-26; as the movable support/build surface is lowered as the bath of material is replenished and leveled by the recoating device, the height of the bath of powdered material is therefore changed while the surface level of the bath is maintained) until the surface of the build surface (5) and a predetermined image of the surface level (L) of the bath of powdered material (4) on the build surface (5) is detected by the detection device (81) (page 4, lines 1-16; page 41, lines 13-24; as the registering device 81 acts as a calibration device on the support and/or at the surface level of the bath of powdered material and the surface level of the bath is to be maintained and leveled, the height of the bath of powdered material will only change until the surface level is detected by the registering device to be at the appropriate leveled height and/or the movable support/build surface has been lowered sufficiently so that the next layer of the object can be solidified);
the changing of the height of the bath (4) is such that the surface level (L) of the bath of powdered material (4) in the process chamber (3) is substantially maintained (page 15, lines 16-25; page 
a powder removing device (“extraction device”) for removing at least a layer of powdered material from the bath of powdered material (4) on the build surface of the build plate (5) to substantially maintain said surface level (L) (page 35, lines 10-13; page 37, lines 13-17);
the method comprising the steps of:
receiving the build surface of the build plate (5) in the process chamber (3) (page 9, lines 19-20; page 40, lines 6-9);
receiving, in the process chamber (3), the bath of powdered material (4) configured to be solidified on the build surface (5) to the surface level (L) (page 9, line 23; page 40, lines 12-13); and
moving the build surface (5) to the home position while changing a height of the bath of powdered material (4) above the build surface (5) in the process chamber (3) (page 15, lines 16-25; page 9, lines 25-26; as the movable support/build surface is lowered as the bath of material is replenished and leveled by the recoating device, the height of the bath of powdered material is therefore changed while the surface level of the bath is maintained) until the surface of the build surface (5) and/or the predetermined image of the surface of the bath of powdered material (4) on the build surface (5) is 
during the step of moving the build surface (5) to the home position the changing of the height of the bath is such that the surface level (L) of the bath of powdered material (4) in the process chamber (3) is substantially maintained (page 15, lines 16-25; page 9, lines 25-26; as the movable support/build surface is lowered as the bath of material is replenished and leveled by the recoating device, the height of the bath of powdered material is therefore changed while the surface level of the bath is maintained) until the surface of the build surface (5) and/or a pre-determined image of the surface level (L) of the bath of powdered material (4) on the build surface (5) is detected by the detection device (81) (page 4, lines 1-16; page 41, lines 13-24; as the registering device 81 acts as a calibration device on the support and/or at the surface level of the bath of powdered material and the surface level of the bath is to be maintained and leveled, the height of the bath of powdered material will only change until the surface level is detected by the registering device to be at the appropriate leveled height and/or the movable support/build surface has been lowered sufficiently so that the next layer of the object can be solidified); and
wherein during the step of moving the build surface (5), the powder removing device (“extraction device”) removes a layer of powdered material form the bath of powdered material (4) on the build surface of the build plate (5) to substantially maintain the surface level (L) of the bath of powdered material (4) in the process chamber (3) (page 35, lines 10-13; page 37, lines 13-17).

	MPEP § 2144.04 cites the court decision of In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) in which “A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit.” MPEP § 2144.04 further states that “The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."
	As Peeters teaches all of the functional limitations of the homing device of claim 12, i.e. moving the build surface in the manner described above as well as the detection device and powder removing device as described above, the only difference between the teachings of Peeters and the limitations as recited in claim 12 is that Peeters teaches the aforementioned limitations as several parts versus the single, integral homing device of claim 12. As MPEP § 2144.04 states that the use of a one piece construction instead of multiple separate parts to achieve the same desired function is “a matter of obvious engineering choice”, the limitation of claim 12 that a homing device moves the build surface in the manner described above and includes the detection device and powder removing device as described above is therefore not considered patentable.
Regarding claim 13, Peeters further teaches (Fig. 5) that during the step of moving the build surface (5), the layering device (recoating device 1009) provides a layer of powdered material to the bath of powdered material (4) on the build surface of the build plate (5) to substantially maintain the .
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters in view of Bibas (WO2015077195A2).
Regarding claims 10 and 14, Peeters further teaches (Fig. 1) that the home position comprises a substantially flat reference plane (page 16, lines 10-25). Peeters does not teach that the homing device comprises a tilting device for tilting the build surface to a position wherein the build surface is substantially parallel to the substantially flat reference plane in dependence of the detected build surface of the build plate and/or in dependence of the detected surface of the bath of powdered material on the build surface.
Bibas teaches (Fig. 3b) a 3D printing apparatus comprising a tilting device (301A-C) for tilting the build surface (110) ([00121]). Bibas teaches a tilting device for tilting the build surface as it enables the user to achieve any desirable configuration or placement for the build surface ([00121] lines 6-8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peeters to incorporate the teachings of Bibas to include that the home position comprises a tilting device for tilting the build surface to a position wherein the build surface is substantially parallel to the substantially flat reference plane in dependence of the detected build surface of the build plate and/or in dependence of the detected surface of the bath of powdered material on the build surface. Doing so would enable the user to achieve any desirable configuration or placement for the build surface.
Response to Arguments
Applicant’s arguments filed 6/30/2021 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        


/JOEL M ATTEY/Primary Examiner, Art Unit 3763